         Case 1:19-cr-00156-CKK Document 117 Filed 08/20/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

         v.
                                                     Criminal Action No. 19-156 (CKK)
 BRIAN WINSTON BAILEY & DAVID
 PAITSEL,
              Defendants.

                             MEMORANDUM OPINION & ORDER
                                   (August 20, 2021)

        For the reasons set forth herein, the Court will ORDER that during the selection of regular

jurors, Mr. Brian Bailey and Mr. David Paitsel may exercise one peremptory challenge each and

ten peremptory challenges jointly, for a total of twelve peremptory challenges, while the

government may exercise six peremptory challenges. The Court will also ORDER that the

government and the defense shall each have one additional peremptory challenge to use during the

selection of alternate jurors in this case.

                                       I.     BACKGROUND

        On May 14, 2019, a grand jury returned a five-count indictment against Mr. Brian Bailey

and Mr. David Paitsel. Count I charges Mr. Bailey with a criminal conspiracy, in violation of 18

U.S.C. § 371. Count II charges Mr. Bailey with bribery, in violation of 18 U.S.C. § 201(b)(1)(C).

Count III charges Mr. Bailey and Mr. Paitsel together with a criminal conspiracy, in violation of

18 U.S.C. § 371. Count IV charges Mr. Bailey with bribery, in violation of 18 U.S.C. §

201(b)(1)(C). And Count V charges Mr. Paitsel with bribery, in violation of 18 U.S.C. §

201(b)(2)(C). Mr. Bailey and Mr. Paitsel are scheduled to begin a co-defendant trial on these

charges on September 7, 2021.




                                                 1
         Case 1:19-cr-00156-CKK Document 117 Filed 08/20/21 Page 2 of 4




       On August 16, 2021, the Court held a status hearing with Mr. Bailey, Mr. Paitsel, and their

respective counsel to discuss pretrial procedures. During that hearing, the Court addressed the

topic of peremptory challenges. Defense counsel for Mr. Bailey requested that the Court grant

each co-defendant a total of ten peremptory challenges during the selection of regular jurors.

Following the status hearing, the Court took this request under advisement. The Court now

addresses the question of peremptory challenges in this Memorandum Opinion & Order.

                                      II.   DISCUSSION

       “[T]he obligation to impanel an impartial jury lies in the first instance with the trial judge.”

United States v. West, 458 F.3d 1, 6 (D.C. Cir. 2006) (quoting Rosales–Lopez v. United States, 451

U.S. 182, 188 (1981)). Consequently, “federal judges have been accorded ample discretion in

determining how best to conduct the voir dire.” Id. One component of voir dire is the ability of

the government and the defense to exercise peremptory challenges to potential jurors. But “[w]hile

‘the peremptory challenge is part of our common-law heritage,’ it is ‘not of federal constitutional

dimension.’” Id. at 9 (quoting United States v. Martinez–Salazar, 528 U.S. 304, 311 (2000)).

Instead, in federal cases the right to a peremptory challenge is “a creature of Rule 24(b), which

specifies the number of peremptories to which each side is entitled.” Id.

       Federal Rule of Criminal Procedure 24(b)(2) provides that in a non-capital, felony case,

“[t]he government has 6 peremptory challenges and the defendant or defendants jointly have 10

peremptory challenges.” Additionally, Rule 24(b) states that “[t]he court may allow additional

peremptory challenges to multiple defendants, and may allow the defendants to exercise those

challenges separately or jointly.” Fed. R. Crim. P. 24(b) (emphasis added). This precatory

language within Rule 24(b) means that “[i]n multiple defendant cases, the award of additional

challenges is permissive rather than mandatory, and rests in the trial judge’s sound discretion.”




                                                  2
         Case 1:19-cr-00156-CKK Document 117 Filed 08/20/21 Page 3 of 4




United States v. Haldeman, 559 F.2d 31, 79 (D.C. Cir. 1976). Correspondingly, “[a] defendant

may not demand, as a matter of right, additional peremptory challenges once his original allotment

has been expended.” United States v. Smith, 891 F.2d 935, 938 (D.C. Cir. 1989); see also United

States v. Pineda Castro, 795 F. App’x 635, 648 (11th Cir. 2019) (“[T]he district court is not

required to give the defense side any extra peremptory challenges in multiple defendant trials.”);

United States v. Delgado, 350 F.3d 520, 523 n.2 (6th Cir. 2003) (“Rule 24(b)(2) affords the

government six peremptory challenges and the defendant or defendants 10 peremptory challenges

in felony cases.     District courts may allow additional peremptory challenges to multiple

defendants, but the court did not do so in this case.”).

       In United States v. Mitchell, for example, Judge John Sirica considered the application of

Rule 24(b) to a felony case involving five co-defendants. 384 F. Supp. 564, 565–66 (D.D.C. 1974).

There, the co-defendants requested five peremptory challenges each, for a total of twenty-five

peremptory challenges overall. But in response, Judge Sirica determined that it would be more

equitable to afford the defense a total of only fifteen peremptory challenges, so as not to

disproportionately outweigh the six peremptory challenges given to the government under Rule

24(b). Specifically, Judge Sirica provided the five co-defendants with one peremptory challenge

each and ten peremptory challenges to exercise jointly. On appeal, the D.C. Circuit upheld Judge

Sirica’s allocation of peremptory strikes under Rule 24(b). The D.C. Circuit confirmed that “[i]n

multiple defendant cases the award of additional challenges is permissive rather than mandatory,

and rests in the trial judge’s sound discretion,” and found Judge Sirica’s formulation to be

eminently reasonable under Rule 24(b). Haldeman, 559 F.2d at 79–80.

       In the present case, the Court will follow Judge Sirica’s application of Rule 24(b) in

Mitchell, a formulation which bears the imprimatur of the D.C. Circuit. Accordingly, the Court




                                                  3
         Case 1:19-cr-00156-CKK Document 117 Filed 08/20/21 Page 4 of 4




will afford Mr. Bailey and Mr. Paitsel one peremptory challenge each, in addition to ten

peremptory challenges which they shall exercise jointly. This provides the defense with a total of

twelve peremptory challenges, more than they are otherwise guaranteed by statute. See Fed. R.

Crim. P. 24(b)(2). In turn, the government may exercise up to six peremptory challenges, in

accordance with the plain language of Rule 24(b)(2). Altogether, the Court finds that this

allocation of peremptory challenges comports with Rule 24(b) and provides a fair and reasonable

number of peremptory challenges to the defense, given the charges in their indictment.

        As a final matter, the Court anticipates impaneling two alternate jurors during Mr. Bailey

and Mr. Paitsel’s trial. See Fed. R. Crim. P. 24(c)(1). Therefore, in accordance with Rule

24(c)(4)(A), the government and the defense shall each have one additional peremptory challenge

to exercise during the selection of alternate jurors in this case.

                                     III.   CONCLUSION

        For the reasons set forth in this Memorandum Opinion & Order, the Court hereby

ORDERS that during the selection of regular jurors, Mr. Bailey and Mr. Paitsel may exercise one

peremptory challenge each and ten peremptory challenges jointly, for a total of twelve peremptory

challenges, while the government may exercise six peremptory challenges. It is FURTHER

ORDERED that the government shall have one additional peremptory challenge to exercise

during the selection of alternate jurors in this case. Mr. Bailey and Mr. Paitsel shall also have one

additional peremptory challenge to exercise jointly during the selection of alternate jurors.

        SO ORDERED.

Dated: August 20, 2021

                                                                    /s/
                                                                COLLEEN KOLLAR-KOTELLY
                                                                United States District Judge




                                                   4
